IN THE COURT OF CRIMINAL APPEALS
OF TEXAS





NO. WR-79,393-02


EX PARTE THOMAS ANTHONY AMBRIATI, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 11-11408-A IN THE CRIMINAL DISTRICT COURT

FROM JEFFERSON COUNTY



Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for a writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated sexual
assault and sentenced to twenty years' imprisonment.  The Ninth Court of Appeals affirmed his
conviction. Ambriati v. State, 09-11-00667-CR (Tex. App.-Beaumont, September 5, 2012).  
	Applicant contends that his appellate counsel rendered ineffective assistance because counsel
failed to timely notify Applicant that his conviction had been affirmed. 
 Appellate counsel filed an affidavit with the trial court.  The trial court has entered findings
of fact and conclusions of law that appellate counsel failed to timely notify Applicant that his
conviction had been affirmed.  The trial court recommends that relief be granted.  Ex parte Wilson,
956 S.W.2d 25 (Tex. Crim. App. 1997).
	We find, therefore, that Applicant is entitled to the opportunity to file an out-of-time petition
for discretionary review of the judgment of the Ninth Court of Appeals in Cause No. 09-11-00667-CR that affirmed his conviction in Cause No. 11-11408 from the Criminal District Court of Jefferson
County.  Applicant shall file his petition for discretionary review with this Court within 30 days of
the date on which this Court's mandate issues.
Delivered: January 15, 2014

Do not publish